Citation Nr: 1815968	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-40 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 3, 2015, for the award of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1958 to August 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On February 25, 2014, the Veteran, in pertinent part, filed an initial claim of entitlement to service connection for tinnitus.

2.  A November 2014 rating decision, in pertinent part, denied entitlement to service connection for tinnitus, while the Veteran did not timely filed a notice of disagreement, new and material evidence was received during the appeal period.

3.  The earliest date of the claim for service connection for tinnitus, February 25, 2014, is later than the date entitlement arose.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 25, 2014, but no earlier, for the award of service connection for tinnitus, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim granted herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In addition, when evidence, other than service department records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  When new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a statement of the case), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran seeks an earlier effective date of February 25, 2014, as such was the date of his initial claim for service connection for tinnitus.  

Upon review of the evidence in this case, an earlier effective date of February 25, 2014, is warranted for the grant of service connection for tinnitus.  The record reflects the Veteran, in pertinent part, filed an application for benefits, which included a claim for tinnitus, which was received by VA on February 25, 2014.  A November 24, 2014 rating decision in pertinent part denied the claim for service connection for tinnitus with a finding the condition was not incurred in or caused by service.  

In a September 2016 statement, the Veteran argued that his July 2015 application to reopen service connection for tinnitus should be treated as a notice of disagreement.  However, such was not filed on a VA Form 21-0958 standardized form for notice of disagreement, as required by a March 24, 2015 regulation change and thus does not constitute a valid notice of disagreement.  38 C.F.R. § 20.201 (2017).

However, although the Veteran did not timely appeal the November 24, 2014, rating decision, it is not final as VA received new and material evidence regarding the Veteran's tinnitus claim within the appeal period.  Specifically, a November 19, 2015 hearing loss and tinnitus disability benefits questionnaire found the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure and provided a rationale to support this finding.  See 38 C.F.R. § 3.156 (b) (2017).  The November 19, 2015 hearing loss and tinnitus disability benefits questionnaire is new and material evidence in the present case.  The submission prevented finality from attaching to the November 2014 decision.

Service connection for tinnitus was granted December 2015 rating decision effective November 3, 2015.  In a February 2016 notice of disagreement, the Veteran expressly appealed the effective date assigned for the award of service connection for tinnitus in the December 2015 rating decision, arguing the February 2014 date is applicable.  The Board agrees.  The decision which granted service connection for tinnitus was, as a result of the operation of 38 C.F.R. § 3.156, effectively a reconsideration of the prior denial, not a reopening, and the claim decided therein dated back to February 2014.  

As is noted above, regulations provide that for an original claim, the effective date of the award is the later of the date of receipt of claim and the date entitlement arose.  As tinnitus is established to have existed since service, well before the filing of the claim, the date of claim controls.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).


ORDER

An earlier effective date of February 25, 2014, but no earlier, for the award of service connection for tinnitus is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


